    Case 1:19-cv-07777-GBD Document 121 Filed 11/29/19 Page 1 of 10



                       UNITED STATES DISTRICT COURT
                      SOUTHERN DISTRICT OF NEW YORK

  MAKE THE ROAD NEW YORK, et al.,


                        Plaintiffs,

                 v.                              No. 19-07993 (GBD)

  KENNETH CUCCINELLI, et al.,
                Defendants.


  STATE OF NEW YORK, et al.

                        Plaintiffs,

          v.                                    No. 19-cv-07777 (GBD)

  U.S. DEPARTMENT OF HOMELAND
        SECURITY, et al.

                        Defendants.


                      MOTION FOR STAY PENDING APPEAL

       Defendants respectfully request that the Court stay these matters until the U.S.

Court of Appeals for the Second Circuit has resolved Defendants’ appeal of the Court’s

October 11, 2019 Order staying the effective date and preliminarily enjoining the

implementation of the Department of Homeland Security final rule, Inadmissibility on

Public Charge Grounds, 84 Fed. Reg. 41292 (Aug. 14, 2019) (the “Rule”). See Orders

Granting Motion for Preliminary Injunction, No. 19-cv-7777, ECF No. 109, No. 19-cv-

7993, ECF No. 146; Notices of Appeal, No. 19-cv-7777, ECF No. 116; No. 19-cv-7993,

ECF No. 152. The parties have met and conferred and Plaintiffs do not consent to this

motion.



                                            1
    Case 1:19-cv-07777-GBD Document 121 Filed 11/29/19 Page 2 of 10



                                    INTRODUCTION

       On August 20, 2019, Plaintiffs the State of New York, et al., brought suit against

Defendants, asserting a number of claims against implementation of the Rule. No. 19-cv-

7777, ECF No. 1. Plaintiffs’ claims fall into four categories: (i) the Rule exceeds

Defendants’ statutory authority in violation of the Administrative Procedure Act

(“APA”); (ii) the Rule contravenes various statutes including the Rehabilitation Act; (iii)

the Rule is arbitrary and capricious and was promulgated without observance of

procedures required by law; and (iv) the Rule violates the Fifth Amendment under the

equal-protection doctrine. See id. On August 27, 2019, Plaintiffs Make the Road New

York, et al., brought suit against Defendants, asserting a number of claims against

implementation of the Rule. No. 19-cv-7993, ECF No. 1. Plaintiffs’ claims fall into the

same four categories and also include a Fifth Amendment Due Process claim. See id. On

September 9, 2019, Plaintiffs in both cases moved for preliminary injunctions based on

the foregoing claims. See No. 19-cv-7777, ECF No. 33; No. 19-cv-7993, ECF No. 38.

The Court granted Plaintiffs’ motion on October 11, 2019, issuing a preliminary

injunction against implementation of the Rule and staying its effective date. See No. 19-

cv-7777, ECF No. 109; No. 19-cv-7993, ECF No. 146. Defendants have appealed the

Court’s preliminary injunction order, see No. 19-cv-7777, ECF No. 116; No. 19-cv-7993,

ECF No. 152, and filed motions to stay the Court’s preliminary injunction pending

appeal, see ECF No. 19-cv-7777, ECF No. 111; No. 19-cv-7993, ECF No. 149.

Defendants have sought stays of the injunction before the U.S. Court of Appeals for the

Second Circuit, and expect that their opening brief will be due in December.

       The decision on Defendants’ appeals of the Court’s preliminary injunction orders

will have implications for any subsequent briefing in this case. Because Plaintiffs will
                                             2
    Case 1:19-cv-07777-GBD Document 121 Filed 11/29/19 Page 3 of 10



suffer no alleged harm from operation of the Rule in the meantime, due to this and other

courts’ preliminary injunctions, Defendants respectfully request that the Court stay

proceedings in this case until the Second Circuit has rendered decision on Defendants’

appeals.

                                       ARGUMENT

       “The power to stay proceedings is incidental to the power inherent in every court

to control the disposition of the causes on its own docket with economy of time and effort

for itself, for counsel, and for litigants.” Lasala v. Needham & Co., 399 F. Supp. 2d 421,

427 (S.D.N.Y. 2005) (quoting Landis v. North Am. Co., 299 U.S. 248, 254 (1936)). A

stay is especially appropriate “in cases of extraordinarily public moment.” Landis, 299

U.S. at 256. “There are several reasons why a court might decide to stay proceedings

…[f]or example, a court might, in the interest of judicial economy, enter a stay pending

the outcome of proceedings which bear upon the case….” Lasala, 399 F. Supp. 2d at 427;

see, e.g., Marshel v. AFW Fabric Corp., 552 F.2d 471, 471 (2nd Cir. 1979) (staying all

proceedings where one count of the complaint “[would], in all likelihood, turn upon the

decision” in a “closely related case before the Supreme Court.”).

       “[T]he movant ‘bears the burden of establishing its need’ for such a stay.” Lasala,

399 F. Supp. 2d at 427 (quoting Clinton v. Jones, 520 U.S. 681, 708 (1997)). “[I]f there is

even a fair possibility that the stay for which he prays will work damage to some one

else,” the movant “must make out a clear case of hardship or inequity in being required to

go forward.” Id. Courts in this Circuit apply the five factor test described in Kappel v.

Comfort, 914 F. Supp. 1056 (S.D.N.Y. 1996) to determine whether to grant a stay. The

Court must balance:



                                              3
    Case 1:19-cv-07777-GBD Document 121 Filed 11/29/19 Page 4 of 10



        (1) the private interests of the plaintiffs in proceeding expeditiously with
        the civil litigation as balanced against the prejudice to the plaintiffs if
        delayed; (2) the private interests of and burden on the defendants; (3) the
        interests of the courts; (4) the interests of persons not parties to the civil
        litigation; and (5) the public interest.

with “the basic goal…to avoid prejudice.” Id. at 1058.

     (1) The Plaintiffs’ Interests

        Defendants do not bear a heavy burden to establish their need for the requested

stay in this case because there is not even a “fair possibility” that a stay pending

resolution of the preliminary injunction appeal would cause harm to the Plaintiffs. See

McCracken v. Versima Sys., Case No. 6:14-cv-06248 (MAT), 2018 U.S. Dist. LEXIS

152008, at * 6-7 (W.D.N.Y Sept. 6, 2018) (“The Supreme Court’s seminal case on stays

pendente lite makes it clear that the suppliant for a stay must make out a clear case of

hardship or inequity in being required to go forward with litigation (i.e., a 'strong

showing' of need for a stay) only where there is . . . a fair possibility that the stay . . . will

work damage to some one else.) (internal citations omitted) (emphasis added).

        First, Plaintiffs seek only declaratory and injunctive relief, and their interests are

currently protected entirely by a preliminary injunction of the challenged agency action.

Regardless of whether the district court proceedings move forward during the pendency

of the preliminary injunction appeal, the position of the Plaintiffs will not change during

that time. If the Court of Appeals rules in favor of the Defendants, it will by necessity

have determined that the Plaintiffs were not entitled to preliminary relief from the

application of the challenged Final Rule, and they will be in the same position as they

would have been had the improper preliminary injunction never issued. If the Court of

Appeals rules in favor of the Plaintiffs, the preliminary injunction will continue in place



                                                4
    Case 1:19-cv-07777-GBD Document 121 Filed 11/29/19 Page 5 of 10



through the Court’s decision on the merits. Therefore, in either scenario, there is no

possibility of any meaningful harm to Plaintiffs caused by a stay of the district court

proceedings pending the Second Circuit’s decisions on Defendants’ appeals of the

preliminary injunction.

       Second, there are two other completely overlapping nationwide preliminary

injunctions of the Final Rule in the Fourth and Ninth Circuits, respectively, which

identically protect the Plaintiffs’ interests and which may continue beyond the duration of

the requested stay.

       Third, to the extent Plaintiffs allege that the delay caused by a stay of the district

court proceedings in itself constitutes prejudice, “courts have found that ‘mere delay does

not, without more, necessitate a finding of undue prejudice and clear tactical

disadvantage,’” because “‘delay results inherently from the issuance of a stay.’”

McCracken, 2018 U.S. Dist. LEXIS 152008, at *7 (quoting Nussbaum v. Diversified

Consultants, Inc., No. CIV. 15-600, 2015 U.S. Dist. LEXIS 129750, at *2 (D. N.J. Sept.

28, 2015)).

       Fourth, to the extent Plaintiffs may allege that delay would prejudice the quality

of the evidence available to them, that claim is baseless. This is an APA record-review

case, the record has already been assembled and produced to Plaintiffs, and extra-record

discovery is impermissible. Second, even if there were additional evidence which

Plaintiffs were entitled to pursue, there is nothing to suggest in light of Defendants’

record retention policies and the litigation hold in place in this case that a delay of several

months pending the resolution of the preliminary injunction appeal would result in the

loss of any evidence.



                                              5
    Case 1:19-cv-07777-GBD Document 121 Filed 11/29/19 Page 6 of 10



        Finally, “none of the other concerns that commonly arise when a stay is sought

are present here.” Lasala, 399 F. Supp. 2d at 430. This is not a case where the Plaintiff

“[is] being compelled to stand aside while a litigant in another [case] settle[s] the rule of

law that will define the rights of both,” rather the Plaintiffs themselves will continue to

litigate these issues as the Appellees during the stay. Id. (quoting Wing Shing Prods.

(BVI) Ltd. v. Simatelex Manu. Co., Case No. 01 Civ. 1044, 2005 U.S. Dist. LEXIS 6780,

at *2 (S.D.N.Y. Apr. 19, 2005)). “Similarly, this stay does not delay the [case]

indefinitely,” but will be lifted after the resolution of the preliminary injunction appeal.

Id. Additionally, the parties “have not yet incurred significant cost or expended much

effort in this action, as proceedings have barely begun.” Id.

        Plaintiffs cannot articulate any concrete way in which they would be prejudiced

by a temporary stay of the proceedings in this case. “[I]t does not suffice for any party-

plaintiff, defendant, or otherwise-to assert . . . an inherent right [to proceed in litigation]

and rest its case on that bald, abstract proposition, without articulating in concrete terms

the practical, real life effects of the potential deprivation of that right under the

circumstances of the particular case at bar.” Lasala, 399 F. Supp.2d at 430 & n.58

(quoting An Giang Agric. & Food Imp. Exp. Co., v. United States, 350 F. Supp.2d 1162,

1164 n.3 (Ct. Int’l Trade 2004) (alteration in original).

     (2) The Burden on the Defendants

        Conversely, the burden on the Defendants if the stay is denied is clear. Among

other reasons, Defendants maintain that the preliminary injunction is improper because

Plaintiffs lack standing and their claims are not ripe, and therefore this Court has no

jurisdiction to hear their claims. If the Court of Appeals rules in favor of the Defendants



                                               6
    Case 1:19-cv-07777-GBD Document 121 Filed 11/29/19 Page 7 of 10



on jurisdictional grounds, all of the resources expended during the pendency of the appeal

will be irretrievably and unnecessarily lost. Even if the Second Circuit rules in favor of

the Plaintiffs or rules in favor of the Defendants on non-jurisdictional grounds, that

decision will undoubtedly simplify the issues before this Court and potentially obviate the

need for certain proceedings that would otherwise take place during the pendency of the

appeal.

    (3) The Interests of the Court

          The benefit to the Court in staying further proceedings pending resolution of the

preliminary injunction appeal is similarly clear. “[A] court may…properly exercise its

staying power when a higher court is close to settling an important issue of law bearing

on the action.” Sikhs for Justice v. Nath, 893 F. Supp. 2d 598, 622 (S.D.N.Y. 2012).

Courts in this Circuit routinely stay cases in anticipation of a Supreme Court ruling on a

related issue, see, e.g., Carter v. U.S., No. 1:06-225, 2007 U.S. Dist. LEXIS 62735, at *3

(D. Vt. Aug. 23, 2007); Jugmohan v. Zola, No. 98-1509(DAB), 2000 U.S. Dist. LEXIS

1910, at *5 (S.D.N.Y. Feb. 25, 2000), and this Court has even granted a stay based on the

resolution of a related issue in a different Circuit’s Court of Appeals, see Goldstein v.

Time Warner NYC Cable Group, 3 F. Supp. 2d 423, 437-39 (S.D.N.Y. 1998). The issues

in this case are identical to those in the appeal, thus it is even more clear that “it ‘would

be an inefficient use of time and resources of the court and the parties to proceed in light

of a pending [Court of Appeals] decision,’ particularly where that decision ‘may not

settle every question of fact and law before this Court, but in all likelihood it will settle

many and simplify them all.’” Sikhs for Justice, 893 F. Supp. 2d at 622 (quoting In re

Literary Works in Electronic Databases Copyright Litigation, Case No. M-21-90, 2001



                                               7
    Case 1:19-cv-07777-GBD Document 121 Filed 11/29/19 Page 8 of 10



U.S. Dist. LEXIS 2047, at *3 (S.D.N.Y. March 1, 2001)); see also, e.g., Ernst v. Dish

Network, LLC, Case No. 12 Civ. 8794 , 2016 U.S. Dist. LEXIS 10724, at *6 (S.D.N.Y.

Jan. 28, 2016) (“Proceeding in the absence of such guidance would risk rulings in the

present case that are inconsistent with the Supreme Court's eventual ruling in Spokeo,

requiring vacating or amending them after the fact. The interests of the Court and the

public are better served by the issuance of a stay.”).

    (4) The Interests of Non-Parties

       As noted supra, there are three completely overlapping preliminary injunctions in

three different Circuits that preserve the status quo prior to the original effective date of

the Final Rule for any individuals or entities that might be impacted by the Rule.

Therefore, the requested stay would have no impact on the interests of these non-parties,

and this factor weighs in favor of granting the stay.

    (5) The Public Interest

       The public interest is directly aligned with that of the Court. For the same reasons

discussed in section 3, supra, the public interest favors a stay of the proceedings in this

matter pending the decision on the preliminary injunction appeal.

                                      CONCLUSION

       For the foregoing reasons, Defendants respectfully request that the Court stay this

case pending resolution of Defendants’ appeals from the Court’s entry of the preliminary

injunction.

Dated: November 29, 2019                       Respectfully submitted,


                                               JOSEPH H. HUNT
                                               Assistant Attorney General



                                               8
Case 1:19-cv-07777-GBD Document 121 Filed 11/29/19 Page 9 of 10



                               ALEXANDER K. HAAS
                               Branch Director

                               /s/ Joshua M. Kolsky
                               JOSHUA M. KOLSKY
                               JASON C. LYNCH
                               ERIC SOSKIN
                               KUNTAL CHOLERA
                               KERI L. BERMAN
                               Trial Attorneys
                               U.S. Department of Justice
                               Civil Division, Federal Programs Branch
                               Washington, D.C. 20530
                               Tel: (202) 305-7664 / Fax: (202) 616-8460
                               Email: joshua.kolsky@usdoj.gov
                               Attorneys for Defendants




                               9
   Case 1:19-cv-07777-GBD Document 121 Filed 11/29/19 Page 10 of 10



                            CERTIFICATE OF SERVICE

I hereby certify that on November 29, 2019, I electronically filed a copy of the foregoing.
Notice of this filing will be sent via email to all parties by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s CM/ECF
System.
                                                /s/ Joshua M. Kolsky
                                                JOSHUA M. KOLSKY
                                                Trial Attorney
                                                U.S. Department of Justice
                                                Civil Division, Federal Programs Branch
                                                Washington, D.C. 20530
                                                Tel: (202) 305-7664 / Fax: (202) 616-8460
                                                Email: joshua.kolsky@usdoj.gov




                                            10
